 
EXHIBIT 10.33
 
PureDepth Incorporated Limited






Kristin Bowman
12 Patey Street
Remuera
Auckland




June 5,  2008




Dear Kristin


VARIATION TO EMPLOYMENT AGREEMENT


The purpose of this letter is to record the terms of our agreement regarding
your staged resignation as an employee of PureDepth Incorporated Limited
("PDIL").


The terms in this letter vary, as necessary, the terms of the Individual
Employment Agreement dated 31 March 2005 between you and PDIL ("Employment
Agreement").


We have agreed to the following terms:


1.
You have resigned your position with PDIL, effective 14 June 2008.  PDIL and you
agree that the notice period set out in your Employment Agreement will not
apply.



2.
From 17 April 2008 to 14 June 2008, you agree to take 4 days annual leave per
week, until your annual leave is exhausted.



3.
From 17 April 2008 to 14 June 2008, you will work for the equivalent of 1 day
per week.  For the avoidance of doubt, PDIL and you agree that you may work the
equivalent of one day (8 hours), over several days of each week.



4.
From 17 April 2008 to 14 June 2008, you will be paid at the rate of one-fifth
(1/5th) of your current salary ($257,000 per annum), on a weekly basis.



5.
You will continue to act as a director of PureDepth Limited, PureDepth
Incorporated Limited and PureDepth, Inc. until you resign from those
directorships or are removed as a director in accordance with relevant laws and
constitutional documents pertaining to each of those companies.



As the terms set out in this letter constitute a variation to your Employment
Agreement, you have the right to seek independent advice about these terms.  If
you agree to all of these terms, please sign below.




Yours faithfully







Jonathan J. McCaman
PureDepth Incorporated Limited


I agree to the Variation of my Employment Agreement, as set out in this
letter.  I confirm that I have had the opportunity to take independent advice
about the terms of this Variation.





__________________________________  __________________ 
Kristin Bowman
Date